     Case 2:20-cv-02648-SVW-AS Document 17 Filed 10/29/20 Page 1 of 1 Page ID #:55

                                                                          JS-6
 1                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 2                            WESTERN DIVISION
 3
 4   NERIDA HERNANDEZ,                           Case No. 2:20-cv-02648-SVW(ASx)
 5                Plaintiff,                     ORDER
 6         vs.
 7
 8   BANK OF AMERICA, N.A.;
 9                Defendant(s).
10
11         The Court, having reviewed the Stipulation for Dismissal with Prejudice by
12   and between Plaintiff Nerida Hernandez and Defendant Bank of America, N.A.
13         IT IS ORDERED that this action is hereby dismissed with prejudice, with
14   each party to bear its own costs and attorneys’ fees.
15
16                    29TH day of _______________
           DATED this ____         October        2020.
17
18
                                         HON. STEPHEN V. WILSON
19                                       UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28

                                               -1-

                                             ORDER
